Case 0:21-cv-60380-WPD Document 17 Entered on FLSD Docket 03/31/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 21-cv-60380-DIMITROULEAS/Hunt


 JOSHUA GOLDSTEIN,

                Plaintiff,

 vs.

 STANLEY BLACK & DECKER, INC., BLACK
 & DECKER (U.S.) INC., and HOME DEPOT
 U.S.A. INC.,

                Defendants.


                       JOINT NOTICE OF SELECTION OF MEDIATOR

         Plaintiff, Joshua Goldstein, and Defendants, Black & Decker (U.S.) Inc., and Home Depot

  U.S.A. Inc. (collectively, the “Parties”), through their respective counsel, file this Notice of

  Selection of Mediator in response to the Court’s Amended Order Setting Trial Date & Discovery

  Deadlines, Referring Case to Mediation & Referring Discovery Motions to United States

  Magistrate Judge (D.E. 16) (the “Amended Order”), and respectfully show the Court as follows:

         The Parties have agreed to select mediator Steven R. Jaffe of Upchurch Watson White &

  Max, One Biscayne Tower, 2 South Biscayne Boulevard, Suite 2030, Miami, FL 33131 to mediate

  the Parties’ dispute at a location agreeable to the Parties and Mr. Jaffe. The Parties will coordinate

  dates with Mr. Jaffe’s office for a mediation to take place before the deadline set forth in the

  Amended Order.

         DATED: March 31, 2021
Case 0:21-cv-60380-WPD Document 17 Entered on FLSD Docket 03/31/2021 Page 2 of 2




   /s/ Todd R. Falzone                         /s/ Ravika Rameshwar
   TODD R. FALZONE                             ROBERT L. BLANK, B.C.S.
   Florida Bar No. 975184                      Florida Bar No. 0948497
   Email: trf@kulaw.com                        E-mail: rblanksecy@rumberger.com (primary)
   JOSIAH D. GRAHAM                            E-mail: docketingtpa@rumberger.com (secondary)
   Florida Bar No. 115123                      RAVIKA RAMESHWAR
   Email: jdg@kulaw.com                        Florida Bar No. 123659
   KELLY UUSTAL                                E-mail: rrameshwar@rumberger.com (primary)
   500 North Federal Highway, Suite 2000       E-mail: docketingtpa@rumberger.com and
   Fort Lauderdale, Florida 33301              rrameshwarsecy@rumberger.com (secondary)
   Telephone: (954) 522-6601                   RUMBERGER, KIRK & CALDWELL, P.A.
   Telecopier: (954) 522-6608                  Post Office Box 3390
   Attorneys for Plaintiff                     Tampa, Florida 33601-3390
                                               Telephone: (813) 223-4253
                                               Telecopier: (813) 221-4752
                                               Attorneys for Defendants




                                           2
  14891340.v1
